Citation Nr: 1121013	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to October 1977.  The Veteran also had service with the Reserves and National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen previously denied claims of entitlement to service connection for a back disability and a left knee disability for failure to submit new and material evidence.

The Board notes that in June 2003 and March 2004, the Veteran filed claims for an evaluation in excess of 10 percent for his service-connected right knee disability.  A notation dated in August 2004, however, reflects that the Veteran contacted the RO to cancel a VA joints examination and to withdraw his claim for an increased rating.

In October 2008, the Board remanded the Veteran's claims to the RO for further development.  The claims are again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The July 1979 rating decision that denied a claim of entitlement to service connection for a left knee disorder was not appealed and is final.

3.  The April 1981 rating decision that denied a claim of entitlement to service connection for a low back disorder was not appealed and is final.


4.  The evidence received since that July 1979 rating decision includes evidence that is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

5.  The evidence received since that April 1981 rating decision includes evidence that is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2003, April 2006, and November 2008.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the April 2006 and November 2008 letters.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the appellant was provided Kent notice in the November 2008 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records were obtained and associated with his claims file.  

VA need not conduct an examination with respect to the claims to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  As the Board determines below that the Veteran did not present new and material evidence as to either claim, VA did not err in not providing examinations.

Furthermore, the Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Factual Background and Analysis

The Veteran initially filed a claim for service connection for a back disorder and a left knee disorder in February 1978.  In a July 1979 rating decision, his claims for service connection were denied.  The rating decision noted that both the left knee and back problems pre-existed service and were not shown to be aggravated during service.  Although the Veteran argued that he re-injured his left knee and back in service, the RO found his claims to be unsupported by the evidence of record.  The Veteran was notified of this decision in July 1979.  The Board notes that although the letter notifying the Veteran of his decision is not contained in the claims file, November 1979 correspondence from the Veteran confirms that he received the decision in a letter dated in July 1979.  As the Veteran did not initiate an appeal of this determination, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board briefly notes that the Veteran's representative has submitted argument that the Veteran filed a Notice of Disagreement (NOD) with the July 1979 rating decision.  In April 1980, the Veteran specifically filed a claim "to reopen" regarding his back.  A written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.        38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a NOD.  Here, the written statement provided by the Veteran, which was received by VA in April 1980, was timely, yet expressed no dissatisfaction with the previous denial regarding the Veteran's back or left knee.  In fact, the Veteran specifically requested that the RO "reopen" his claim as to his back and made no mention of his left knee.  Hence, even liberally construed, this statement is not tantamount to a timely NOD.  38 C.F.R. § 20.201.

Since the original denial of the Veteran's claim for service connection for a back disorder, the Veteran filed a request to reopen that claim in April 1980 (as referenced above), which was denied in a rating decision dated in April 1981.  The Veteran was notified of the decision in a May 1981 letter and initiated a timely appeal.  A statement of the case was issued in April 1982, and the Veteran did not file a substantive appeal.  As the Veteran did not file a substantive appeal of this determination, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Regarding the Veteran's claim for service connection for left knee disorder, evidence in the claims file at the time of the July 1979 rating decision included the Veteran's service treatment records, statements from the Veteran, and VA treatment records.  Service treatment records include a July 1976 entrance examination noting a scar on the left knee.  In April 1977, the Veteran jumped from a moving pick-up truck and tore his right meniscus.  The Veteran had a Roux-Goldthwaite procedure on the right patella.  In August 1977, the Veteran noted that he had a left medial meniscectomy in the left knee prior to service in September 1974 due to direct post trauma.

VA treatment records of record at the time of the July 1979 rating decision include an April 1978 VA hospital summary noting a scar on the left knee.  The physician noted that the Veteran was a pathological liar.  A July 1978 VA hospital summary also noted that the Veteran's hospital records contained several inconsistencies, and the Veteran tended to be dishonest.  He complained of his left knee and stated that he was unable to walk.  The Veteran refused treatment for his knee but was provided with a wheelchair.  On the day of his discharge, he got out of the wheelchair and left the hospital with no limp.  The physician noted that it appeared that the Veteran greatly exaggerated his knee condition or was malingering in hopes of receiving service connection for this disorder.

Evidence also included an April 1979 VA examination revealed full range of motion and a positive McMurray's along the medial joint line.  There was a slight varus deformity of the knee.  X-rays of the left knee revealed flattening of the patellar surface and evidence of early degeneration, as well as early condylar spiking.

Evidence added to the claims file since the July 1979 rating decision includes VA treatment records, private treatment records, Social Security Administration records, and the Veteran's testimony.  The records include a September 2001 private record documenting a left knee arthroplasty and arthroscopic surgery for degenerative joint disease.  A May 2005 x-ray of the left knee revealed advanced degenerative changes of the patellofemoral joint, and a partial joint replacement of the medial compartment.  Nothing pertaining to in-service aggravation of the Veteran's left knee disorder has been submitted.

The Veteran has also submitted new argument that his left knee is secondary to his service-connected right knee disability.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.  However, no evidence has been submitted to even raise a possible link between Veteran's service-connected right knee disability and his left knee disorder.

This recently submitted evidence is "new" in that it was not previously before agency decision makers at the time of the July 1979 rating decision.  However, this evidence is not "material" for purposes of reopening the claim for service connection for left knee disorder because it does not show that this pre-existing disability was aggravated during service (or alternatively, caused or aggravated by the Veteran's service-connected right knee disability).  Consequently, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disorder.  As such, the evidence added to the claims file after July 1979 rating decision is not new and material, and the claim to reopen a claim for service connection for a left knee disorder is denied.

Regarding the Veteran's claim for service connection for a low back disorder, evidence in the claims file at the time of the April 1981 rating decision included the Veteran's service treatment records, statements from the Veteran, and VA treatment records.  Service treatment records include a July 1976 entrance examination noting a history of lower back pain that was already being treated.  On several occasions in service, the Veteran complained of injuring his back and suffering from back pain.  In July 1976, the Veteran reported falling out of bed and injuring his back.  He was admitted to the hospital with pain.  X-rays were negative.  The Veteran had no neurological problems.  In August 1976, the Veteran was evaluated for therapy, and no objective findings of back problems were present.  The Veteran's described symptoms that the physician noted to be "unusual" for lower back pain.  The Veteran continued to complain of back pain and continued to have negative findings related to his back.  In September 1976, the Veteran reported that he sustained another injury when he fell down stairs.  The physician noted that it was the second time that he had seen the Veteran for the same problem.  The Veteran was found to have a normal back with no evidence of orthopedic disease.  The physician believed that the Veteran had no physical pathology and would best benefit the military if he were discharged expeditiously.  In January 1977, the Veteran was provided with profiles for low back pain.  

VA treatment records of record at the time of the April 1981 rating decision include an April 1979 VA examination diagnosing possible spondydlolysis without spondylolisthesis at L-5/S-1.  The Veteran reported that he slipped and fell and hit his low back while he was in service.  The Veteran reported that he was in a plaster-cast on multiple occasions without any real improvement of his lower back pain.  A May 1979 VA hospital summary noted that the Veteran complained of severe back pain, yet he walked rapidly with no abnormal gait and no physical findings could be found to explain the Veteran's complaint.

Evidence added to the claims file since the April 1981 rating decision includes VA treatment records, private treatment records, Social Security Administration records, and the Veteran's testimony.  The records include February 2004 x-ray reflecting loss of disc height at L5-S1 with slight loss of vertebral body height posteriorly at L5.  Bilateral pars defects at L5 were also noted.  Several other recently-submitted records document treatment for the Veteran's low back disability, but provide no comment or opinion as to whether the Veteran's pre-existing low back problems were aggravated during service.

The newly-submitted evidence of record also contains the Veteran's assertion that he sustained several falls in service and was in a full-body cast in the hospital due to his back.  These arguments were alleged at the time of the April 1981 decision, and the RO found that the Veteran's statements were inconsistent with the evidence of record.

This recently submitted evidence is "new" in that it was not previously before agency decision makers at the time of the April 1981 rating decision.  However, this evidence is not "material" for purposes of reopening the claim for service connection for a low back disorder because it does not show that this pre-existing disability was aggravated during service.  Consequently, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder.  As such, the evidence added to the claims file after April 1981 rating decision is not new and material, and the claim to reopen a claim for service connection for a low back disorder is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen either of these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the request to reopen the claim for service connection for a left knee disorder is denied.

New and material evidence having not been received, the request to reopen the claim for service connection for a low back disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


